Name: Decision of the EEA Joint Committee No 11/94 of 12 August 1994 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  information and information processing;  EU institutions and European civil service
 Date Published: 1994-09-29

 29.9.1994 EN Official Journal of the European Communities L 253/34 DECISION OF THE EEA JOINT COMMITTEE No 11/94 of 12 August 1994 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Article 3 (2) of Protocol 31 to the Agreement provides that the necessary decisions shall be taken as soon as possible after the entry into force of the Agreement, to ensure the participation of the EFTA States in the European Environment Agency; Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for the full participation of the EFTA States in the European environment agency and the European environment information and observation network set up by Council Regulation (EEC) No 1210/90 (1), from 1 July 1994, HAS DECIDED AS FOLLOWS: Article 1 Article 3 (2) of Protocol 31 to the Agreement shall be replaced by the following: 2. (a) The EFTA States shall participate fully in the European environment agency, hereinafter referred to as the Agency, and the European environment information and observation network, as set up in Council Regulation (EEC) No 1210/90 (2). (b) The EFTA States shall contribute financially to the activities referred to under (a) in accordance with Article 82 (1) and Protocol 32 of the Agreement. (c) The EFTA States shall, in consequence of (b), participate fully, without the right to vote, in the Agency Management Board and shall be associated with the work of the Scientific Committee of the Agency. This shall not prejudice the outcome of any future discussions concerning the granting of such voting rights. (d) The EFTA States shall, within three months from the entry into force of Decision 11/94 of 12 August 1994, inform the Agency of the main component elements of their national information networks as set out in Article 4 (2) of Regulation (EEC) No 1210/90. (e) The EFTA States may in particular designate from among the institutions referred to in (d) or other organizations established in their territory a national focal point for coordinating and/or transmitting the information to be supplied at national level to the Agency and to the institutions or bodies forming part of the network, including the topic centres referred to under (f). (f) The EFTA States may also, within the period laid down in (d), identify the institutions or other organizations established in their territory which could be specifically entrusted with the task of cooperating with the Agency as regards certain topics of particular interest. An institution thus identified should be in a position to conclude an agreement with the Agency to act as a topic centre of the network for specific tasks in a precise geographical area. These centres shall cooperate with other institutions which form part of the network. (g) Within three months of receiving the information referred to in (d), (e) and (f), the Management Board of the Agency shall review the main elements of the network to take account of the participation of the EFTA States. (h) The Agency may agree with the institutions or bodies designated by the EFTA States and which form part of the network, as referred to in (d), (e) and (f), upon the necessary arrangements, in particular contracts, for successfully carrying out the tasks which it may entrust to them. (i) Environmental data supplied to or emanating from the Agency may be published and shall be made accessible to the public, provided that confidential information is afforded the same degree of protection in the EFTA States as it is afforded within the Community. (j) The Agency shall have legal personality. It shall enjoy in all the Contracting Parties the most extensive legal capacity accorded to legal persons under their laws. (k) EFTA States shall apply to the Agency the Protocol of Privileges and Immunities of the European Communities. (l) By way of derogation from Article 12 (2) of the conditions of employment of other servants of the European Communities, nationals of the EFTA States enjoying their full rights as citizens may be engaged under contract by the executive director of the Agency. (m) By virtue of Article 79 (3), Part VII (institutional provisions) of the Agreement shall apply to this paragraph. Article 2 This Decision shall enter into force on 1 November 1994 provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Regulation shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 12 August 1994 For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 120, 11. 5. 1990, p. 1.